Citation Nr: 9907303	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  98-12 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

1. Entitlement to service connection for a left ear disorder.  

2. Entitlement to service connection for a right ear 
disorder.  

3. Entitlement to service connection for bilateral defective 
hearing.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel

INTRODUCTION

The veteran had active service from December 1951 to December 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating action by the RO 
which denied service connection for bilateral otitis externa 
and hearing loss.  In January 1999, the veteran appeared and 
gave testimony at a hearing in Washington, D.C., before the 
undersigned Board member.  A transcript of this hearing is of 
record.  

The Board notes that the veteran had also been seeking an 
increased rating for a service-connected low back disability.  
However, the veteran withdrew this issue from appellate 
consideration in a letter received in May 1998.  

Only the issues listed on the title page of this decision are 
before the Board for appellate consideration at this time.  
For reasons explained below, the issues of entitlement to 
service connection for a left ear disorder and a right ear 
disorder will be discussed in the remand section of this 
decision.  


FINDING OF FACT

The veteran's claim of service connection for bilateral 
defective hearing is not plausible. 



CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for bilateral defective hearing. 38 
U.S.C.A.§ 5107 (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

On the veteran's November 1951 examination prior to service 
entrance, his hearing for the whispered voice was 15/15 in 
the right ear and left ear.  On his December 1951 examination 
at service entrance, the veteran's hearing was 15/15 in the 
left ear and 15/15 in the right ear.  Review of the veteran's 
service medical records reveals no complaints or findings of 
defective hearing.  On the veteran's November 1953 
examination prior to service discharge, his hearing was 15/15 
in the left ear and 15/15 in the right ear for both the 
whispered and spoken voice.  

VA clinical records reflect outpatient treatment in April 
1997 for complaints of long-standing hearing loss.  His 
hearing was noted to be decreased bilaterally when tested 
with a moderately loud voice.  The diagnosis was 
sensorineural hearing loss, bilateral, improved with a 
hearing aid in the right ear.  

During a January 1999 hearing in Washington, D.C., before the 
undersigned Board member, the veteran said that he first 
noticed deterioration in his hearing during service.  He was 
currently using a hearing aid

Service connection for disability is warranted if the 
evidence demonstrates that such disability was incurred in 
service or was aggravated by service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1998).  Sensorineural hearing loss may be 
presumed to have been incurred during service if manifested 
to a degree of 10 percent or more within one year following 
discharge from service.  38 U.S.C.A.§ § 1101, 1112, 1113 
(West 1991 & Supp. 1998); 38 C.F.R.§§ 3.307,3.309 (1998).  
Service connection may be granted for a disease diagnosed 
after service when the evidence establishes that the disorder 
was incurred in service 38 C.F.R.§ 3.303(d) (1998).  Under 
the provisions of 38 C.F.R.§ 3.385, impaired hearing is 
considered a disability warranting service connection when 
auditory thresholds in any of the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds of at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores are less than 94 percent using the 
Maryland CNC test.  

In regard to the veteran's claims of service connection for 
bilateral defective hearing, the threshold question is 
whether the veteran has met his burden of submitting evidence 
of well-grounded (i.e. plausible) claim.  If not, the claims 
must fail and there is no duty to assist the veteran in the 
development of this claim.  38 U.S.C.A.§ 5107(a)(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board finds that 
the veteran has not submitted a well-grounded claim for 
service connection for bilateral defective hearing.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
When, as in this case, the issue involves a question of 
medical diagnosis or causation, medical evidence is required 
to make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Lay statements by the veteran regarding 
questions of medical diagnosis and causation are not 
sufficient to establish a well-grounded claim, as he is not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In summation, according to a decision of the Court, a well-
grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence) and a nexus between the inservice injury or 
disease and the current disability. (medical evidence), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The veteran's service medical records contain no complaints 
or findings indicative of defective hearing.  His hearing was 
normal at the time of his examination prior to service 
discharge.  The first medical evidence of any hearing loss 
dates from 1997, about 44 years after the veteran's discharge 
from service.  Moreover, while some sensorineural hearing 
loss is shown by the recent clinical evidence, there is no 
competent evidence that his recently noted hearing loss was 
incurred during service or manifested to a compensable degree 
within one year of service discharge.  There is also no 
competent evidence of record which would otherwise connect 
the veteran's current defective hearing to service.  Since 
that is the case, only the first of the three criteria for 
establihing a well-grounded claim for service connection for 
bilateral defective hearing, under the Court's holding in 
Caluza, has been met.  Accordingly, the veteran's claim for 
service connection for bilateral defective hearing is not 
well grounded and must be denied.

ORDER

Service connection for bilateral defective hearing is denied.  


REMAND

On the veteran's November 1951 examination prior to service 
entrance, left otitis externa was reported on clinical 
evaluation.  In the physicians summary of this examination, a 
history of occasional discharge in the left ear was noted.  
It was stated that the ear was dry at that time.  On the 
veteran's examination prior to service entrance on December 
10,1951, clinical evaluation of the ears again revealed left 
otitis externa.  Review of the service medical records 
reveals that, on December 15, 1951, five days after the 
veteran entered service, calcification and a scar were noted 
on the right ear drum and a scar was also noted on the left 
ear drum.  Review of the veteran's service medical records 
reveals no other complaints or findings of right ear 
pathology.  On the veteran's November 1953 examination prior 
to service discharge, otitis externa in the left ear was 
noted.  It was reported that this condition was under 
treatment.  Review of the postservice clinical records 
reflect VA outpatient treatment in 1997 for bilateral serous 
otitis media with dry central perforations of the eardrums.  

During a January 1999 hearing in Washington, D.C., before the 
undersigned Board member, the veteran said that he had otitis 
externa in the left ear prior to service but that this 
condition worsened during his period of active service.  He 
said that prior to service he had episodic otitis in the left 
ear on an intermittent basis.  He denied any problem with his 
right ear during service.  The veteran also said that he had 
draining from the left ear all during the summer of 1953 and 
he believed that this condition became chronic at that time.  
He also said that he first noted otitis in the right ear a 
few years ago.  The veteran further testified that he 
received treatment for his left ear disability at private 
hospitals in the years immediately after his service 
discharge.  (The veteran subsequently attempted to obtain 
records from these facilities but these hospitals had either 
closed or merged with other institutions.  No records of 
treatment were kept after 20 years.)

Although the calcification and scarring on the right ear drum 
and the scar on the left ear drum were noted only a few days 
after the veteran entered service, that fact alone does not 
constitute clear and unmistakable evidence that such 
pathology preexisted service.  Accordingly a medical opinion 
must be obtained prior to appellate consideration of the 
issues of entitlement to service connection for a left ear 
disorder and entitlement to service connection for a right 
ear disorder.  

This case is therefore REMANDED to the RO for the following 
development;  

1. The veteran should be afforded an 
examination by a VA otolaryngologist 
to determine the etiology of his 
bilateral ear disabilities other than 
defective hearing.  The claims folder 
must be made available to the 
examining physician and he should 
state that he has reviewed the claims 
folder in his examination report.  All 
pertinent clinical findings should be 
reported in detail.  At the conclusion 
of the examination, and after a 
thorough review of the record, the 
examining physician should render a 
medical opinion, as to whether the 
scarring and calcification on the 
veteran's right ear drum, and the 
scarring on the left ear drum, clearly 
and unmistakably preexisted service.  
If the answer to this question is in 
the affirmative, the examining 
physician should then render  medical 
opinion, as to whether it is at least 
as likely as not that the scarring and 
calcification on the veteran's right 
ear drum and the scarring on the 
veteran's left ear drum increased in 
severity during the veteran's period 
of active service.  

2.   Then, the RO should again adjudicate 
the issues of entitlement to service 
connection for a left ear disorder and 
entitlement to service connection for a 
right ear disorder on the basis of 
service incurrence or on the basis of 
whether the scarring and calcification on 
the veteran's right ear drum and scarring 
on the veteran's left ear drum clearly 
and unmistakably preexisted service, and 
if so, whether these ear disabilities 
were aggravated by the veteran's period 
of active service.  If service connection 
for a right ear disorder or service 
connection for a left ear disorder 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for its further 
consideration, if otherwise appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional, clarifying, clinical evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 
- 5 -


- 1 -


